LYNN, J.,
concurring specially. The State has a strong argument that, under RSA 30-B:9 (2000), when a person, such as the defendant before us, is accused of directly delivering a prohibited article to a prisoner, the requisite mental state should be knowingly rather than purposely because imposing a specific intent requirement in this circumstance adds little of substance to the culpability of the conduct that the legislature sought to prohibit. However, our task is not to construe the statute as the legislature might have drafted it, but as it actually did. And on that score, the majority’s textual analysis of the statute is unassailable. Because the plain language of the statute is clear, we would be justified in looking beyond the text only if reliance on the text alone would produce an absurd or illogical result. Although the conceptual difference between one who acts knowingly and one who acts purposely in a case such as this may be slight, the distinction is not so lacking in substance that it could be properly characterized as absurd or illogical. Therefore, I concur in the majority’s decision. If the statute is to be changed in the manner that the State advocates, such change must come from the legislature.